Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 27, 2007 Symmetry Holdings Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 001-33342 20-4790836 (State or Other (Commission File Number) (I.R.S. Employee Jurisdiction of Incorporation) Identification Number) 28 West 44 th Street, 16 th Floor New York, NY 10036 (Address of Principal Executive Offices, including Zip Code) Registrants Telephone Number, including Area Code: 646-429-1505 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 8.01. Other Events. On September 27, 2007, Symmetry Holdings Inc. filed a press release announcing that it is scheduled to participate at the CIBC World Markets 2 nd Annual Industrials Conference in New York City on Tuesday, October 2, 2007 at 9:00 a.m. ET and on Wednesday, October 3, 2007 at 12:00 p.m. (noon) ET. A copy of the press release is attached as an Exhibit to this report. Item 9.01. Financial Statements and Exhibits (d) Exhibit: Exhibit Description 99.1 Press Release dated September 27, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SYMMETRY HOLDINGS INC. Date: September 27 , 2007 By: /s/ Corrado De Gasperis Corrado De Gasperis Chief Executive Officer EXHIBIT INDEX Exhibit Description 99.1 Press Release dated September 27, 2007 Exhibit 99.1 SYMMETRY HOLDINGS INC. TO PRESENT AT CIBC WORLD MARKETS 2 ND ANNUAL INDUSTRIALS CONFERENCE ON OCTOBER 2
